DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 31, 2019.  Claims 1 – 15 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 1, 2, 4, 7, 9 – 11 and 15, the limitation “route acquisition unit”, “automatic driving section determination unit”, “setting unit”, “adaptation coefficient acquisition unit”, “route selection unit”, “display processing unit”, “calculation unit”, “information output unit” and “unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 13 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “route acquisition unit” or “unit” corresponds to route acquisition unit 202 that acquires route information by communicating with an external device installed with a program implementing a route search algorithm but no equivalent identifiable structure for the route acquisition unit has been disclosed (see Fig. 1 and ¶14 of applicant’s disclosure); 
The claimed “automatic driving section determination unit” or “unit” corresponds to automatic driving section determination unit 204 but no equivalent identifiable structure for the automatic driving section determination unit has been disclosed (see Fig. 1 and ¶13, ¶15 and ¶18 of applicant’s disclosure); 
The claimed “setting unit” corresponds to setting unit 210 which uses10 various calculation elements that can directly or indirectly affect the adaptation coefficient of automatic driving, such as thunderstorm, fog, or west sun, as well as the calculation elements listed above but no equivalent identifiable structure for the setting unit has been disclosed (see Fig. 9 and ¶52 – ¶54 of applicant’s disclosure); 
The claimed “adaptation coefficient acquisition unit” corresponds to adaptation coefficient acquisition unit 208 that communicates with the external device 30 and acquires20 the adaptation coefficient of each section set by the setting unit 310 but no equivalent identifiable structure for the adaptation coefficient acquisition unit has been disclosed (see ¶40, ¶41 and ¶62 of applicant’s disclosure); 
The claimed “route selection unit” corresponds to processor 104 (see ¶87 and ¶89 of applicant’s disclosure); 
The claimed “display processing unit” and “calculation unit” corresponds to processor 104 (see ¶78 of applicant’s disclosure); and
The claimed “information output5 unit” corresponds to processor 104 (see ¶98 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1, 2, 4, 9 and 15, the following elements do not correspond to any 
equivalent identifiable structure in applicant’s disclosure: “route acquisition unit”, “automatic driving section determination unit”,  “setting unit”, “adaptation coefficient acquisition unit” and “unit”. These claimed elements are disclosed by what they do, i.e. their functions, rather than what they are, i.e., their physical structure.  In addition, designating the corresponding claim structure in the specification as a “unit”, which covers all possible structures, is not an adequate description.  As such, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 15, applicant recites “an automatic driving section determination 
unit that refers to an adaptation coefficient storage unit” and “a unit that refers to an adaptation coefficient storage unit”, respectively.  The way the term “refers” is used is ambiguous.  Is the automatic driving section determination unit the same as the adaptation coefficient storage unit, or is the adaptation coefficient storage unit performing the operation of the automatic driving section determination unit? What does the applicant mean by refers?  Clarification is required.  For the purpose of examination, the term “refers” will be interpreted as obtains from, as obtaining an adaptation coefficient of automatic driving. 
As to claims 1, 2, 4, 9 and 15, the following features do not corresponds to any 
equivalent identifiable structure in applicant’s disclosure: “route acquisition unit”, “automatic driving section determination unit”,  “setting unit”, “adaptation coefficient acquisition unit”, and “unit”. These claimed elements are disclosed by what they do, i.e. their functions, and not what they are, i.e., their physical structure.  
 The description of these elements do not adequately described the boundaries of the invention in such way that one of ordinary skill in the art will understand which structure the inventor has identified to perform the recited function.  For the corresponding disclosure to be adequate, the specification must be disclosed equivalent identifiable structure that perform(s) the recited function. Merely designating the corresponding claim structure in the specification as a “unit”, which covers all possible structures, is not an adequate description. 
The reason that these claims are indefinite is that without a limiting specification, which is required by statute, the aforementioned claim limitation becomes an unbounded purely functional limitation. The instant specification provides no boundaries or limits imposed by structure, material or acts.  As now written, claims 1, 2, 4, 9 and 15 will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite.  Clarification is required.  See MPEP 2181.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites an information processing device comprising: a route acquisition 
unit that acquires route information indicating a moving route of a mobile body; and an automatic driving section determination unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information.
Claim 14 recites an information processing method, executed by a computer, comprising: a step of acquiring route information indicating a moving route of a mobile body; and a step of referring to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determining an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information.
Claim 15 recites an non-transitory computer readable medium storing a program causing a computer to function as: a unit that acquires route information indicating a moving route of a mobile body; and a unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information.

Statutory Category
Do claims 1, 14 and 15 fall into one of four of the statutory categories?  Yes.  Claims 1 and 15 are directed to an apparatus, and claim 14 is directed to a method.

	Step 2A – Prong 1
Do claims 1, 14 and 15 recite a judicial exception?  Yes. The claim recites an automatic driving section determination unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information. The storing and determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an automatic driving section determination unit” nothing in the claim precludes the storing and determining step from practically being performed in the human mind.   For example, but for the “automatic driving section determination unit” language, the claim encompasses the user manually storing an adaptation coefficient of automatic driving set for each section, and determining an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information. This limitation is a mental process.

Step 2A – Prong 2
Do claims 1, 14 and 15 integrated the judicial exception into a practical application?  No. The claim recites one additional element: a route acquisition unit that acquires route information indicating a moving route of a mobile body.  The route acquisition unit is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (acquiring route information of a moving body). This generic route acquisition unit/processor limitation is no more than mere instructions to apply the exception using a generic route acquisition unit/computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.



Step 2B 
Do claims 1, 14 and 15 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic route acquisition unit/computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic route acquisition unit/computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Dependent claims 2 – 13 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 13 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 - 13 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over corresponding cited U.S. Patent Application Publication No. 2016/0305787 A1 to Sato et al. (herein after “Sato et al. publication") in view of corresponding cited U.S. Patent Application Publication No. 2017/0010613 A1 to Fukumoto (herein after “Fukumoto publication").
As to claims 1 and 5 (as best understood based on the 112(b) rejection discussed herein above),
the Sato et al. publication discloses an information processing device (1) comprising: 
a route acquisition unit (13, 41) that acquires route information indicating a moving route of a mobile body (see Fig. 1; see also ¶26, ¶36 and ¶50); and 
an automatic driving section determination unit (see Fig. 2; see also ¶52 – ¶60).
The Sato et al. publication does not specifically disclose
an automatic driving section determination unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information.
The Fukumoto publication, however, discloses a “navigation ECU 13 [that] includes: a CPU 41 as an arithmetic unit and a control unit; and internal storage media such as a RAM 42 that is used as a working memory when the CPU 41 performs various arithmetic operations and that stores route data etc. when a route search is conducted . . . .” (See Fig. 2; see also ¶30 and ¶39.)  The navigation ECU 13 performs a path search via the CPU 41 based on the degree of compatibility for autonomous driving.  An adaptation coefficient is implicitly defined in the autonomous driving cost table 32.  (See Fig. 2; see also ¶38.)   Such disclosure suggests an automatic driving section determination unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Sato et al. publication with an automatic driving section determination unit that refers to an adaptation coefficient storage unit which stores an adaptation coefficient of automatic driving set for each section, and determines an automatic driving section of the mobile body in the moving route, based on the adaptation coefficients of a plurality of the sections included in the moving route indicated by the route information, as suggested by the Fukumoto publication, in order to facilitate  recommending a route in an autonomous driving section where autonomous driving control of a vehicle is permitted.

As to claims 2 – 3 (as best understood based on the 112(b) rejection discussed herein above),
the Sato et al. publication, as modified by the Fukumoto publication, is considered to disclose a setting unit that sets the adaptation coefficient, based on a calculation element including at least any one of a frequency of occurrence of overrides occurring during automatic driving, a frequency of occurrence of communication between the mobile body or a driver of the mobile body and an outside of the mobile body, a frequency of occurrence of transfer of authority from automatic driving to manual driving, and a frequency at which an accuracy of location estimation of the mobile body is a predetermined threshold or less.  (See ¶39 of the Sato et al. publication; see also ¶30, ¶38 and ¶39 of the Fukumoto publication.)

As to claim 4 (as best understood based on the 112(b) rejection discussed herein above),
the modified Sato et al. publication discloses the invention substantially as claimed, except for
an adaptation coefficient acquisition unit that communicates with an external device provided with the adaptation coefficient storage unit through an external network of the mobile body and acquires the adaptation coefficient.
The Fukumoto publication, however, discloses that the autonomous driving cost table 32 may be stored in an external server, and the navigation system 1 may communicate with the external server to obtain the map information DB 31, the autonomous driving cost table 32, and the manual driving cost table 33.  (See ¶23.)(Emphasis added.)  Such disclosure suggests an adaptation coefficient acquisition unit that communicates with an external device provided with the adaptation coefficient storage unit through an external network of the mobile body and acquires the adaptation coefficient.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Sato et al. publication with an adaptation coefficient acquisition unit that communicates with an external device provided with the adaptation coefficient storage unit through an external network of the mobile body and acquires the adaptation coefficient, as suggested by the Fukumoto publication, in order to facilitate recommending a route in an autonomous driving section where autonomous driving control of a vehicle is permitted.

As to claim 6, 
the modified Sato et al. publication discloses the invention substantially as claimed, except for
the automatic driving section determination unit correcting the adaptation coefficient, based on information for specifying characteristics of the mobile body.
The Fukumoto publication, however, discloses that the navigation ECU 13 performs a path search via the CPU 41 based on the degree of compatibility for autonomous driving.  Correcting the adaptation coefficient based on information for specifying characteristics of the mobile body is implicitly defined in the autonomous driving cost table 32.  (See Fig. 2; see also ¶30, ¶38 and ¶39.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Sato et al. publication so that the automatic driving section determination unit corrects the adaptation coefficient based on information for specifying characteristics of the mobile body, as suggested by the Fukumoto publication, in order to facilitate recommending a route in an autonomous driving section where autonomous driving control of a vehicle is permitted.

As to claims 7 – 8 and 11 – 13, 
the Sato et al. publication discloses a liquid crystal display 15 that displays a map image including roads, traffic information, operation guidance, an operation menu, guidance for keys, candidates for a recommended route from the departure point to the destination that are found during route search, various types of information on the candidates for the recommended route, guidance information along a guidance route, news, weather forecasts, time, mail, and television programs.  (See ¶38 of the Sato et al. publication.)



As to claim 9,
the Sato et al. publication, as modified by the Fukumoto publication, is considered to disclose a calculation unit that calculates a statistical processing value obtained by statistically processing the adaptation coefficients of a plurality of sections included in the moving route indicated by the route information, wherein the display processing unit causes a display device to display the statistical processing value of the moving route calculated by the calculation unit, together with the moving route.  (See ¶39 of the Sato et al. publication; see also ¶30, ¶38 and ¶39 of the Fukumoto publication.)

As to claim 10,
the Sato et al. publication, as modified by the Fukumoto publication, is considered to disclose a route selection unit that in a case where a plurality of the moving routes are obtained by the route acquisition unit, selects one of the plurality of moving routes, based on the statistical processing value of each of the plurality of moving routes calculated by the calculation unit.  (See ¶39 of the Sato et al. publication; see also ¶30, ¶38 and ¶39 of the Fukumoto publication.)

As to claim 14,
claim 14 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 14 is rejected for the same reason(s) as claim 1, as discussed herein above.

As to claim 15 (as best understood based on the 112(b) rejection discussed herein above),
claim 15 is directed to a non-transitory computer readable medium but requires the same scope of limitation as claim 1.  Therefore, claim 15 is rejected for the same reason(s) as claim 1, as discussed herein above.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667